Name: Regulation (EEC) No 385/75 of the Commission of 17 February 1975 amending the English version of Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 44/8 Official Journal of the European Communities 18 . 2 . 75 REGULATION (EEC) No 385/75 OF THE COMMISSION of 17 February 1975 amending the English version of Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 27 ( 1 ) thereof ; Whereas Commission Regulation (EEC) No 21 18/74 (3 ) of 9 August 1974 laid down detailed rules for the application of the system of reference prices for fruit and vegetables ; whereas it has been found on examination that two words were erroneously omitted from the English version of the text submitted for the Opinion of the Management Committee ; whereas it is therefore necessary to amend the English version of Regulation (EEC) No 2118 /74 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Artide 1 The first paragraph of Article 5 ( 1 ) of the English version of Regulation (EEC) No 2118/74 should read as follows : ' 1 . On each representative import market , for each product and for each country of dispatch , the prices of imported produce shall be recorded each day in the following manner.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1975 . For the Commission P.J. LARDINOIS Member of the Commission ( ¢) OJ No L 118 , 20 . 5 . 1972, p . 1 . (?) OJ No L 291 , 28 . 12 . 1972, p . 147 . (3 ) OJ No L 220, 10 . 8 . 1974, p . 20 .